DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the fuel flow inlet (43) and the fuel flow passage (44).  The arrow for (43) in figure 2 appears to be pointed to a solid point within the turbine disk (40), and not to a fuel inlet into the disk.  The arrow of (43) in figure 3 points to a surface of disk (40) and not to a fuel inlet into the disk, such that it is unclear where the fuel flow passes into or along the disk from the fuel inlet to the fuel outlet.  The flow passage (44) is shown only as arrows that might intersect the turbine blades in figure 2 and 3.  Arrows are typically used to show flow or point to elements of a drawing, and it is unclear whether the arrows used in the figures are for passages or the flow generally passing through or between components of the engine.  Additionally, the amended drawings of 9/27/2021 now include a mixture of solid and dashed lines for the fuel flow path, with no indication in the drawings or the disclosure as to how the two type of lines are different (e.g. two different fuels, flow line vs. passage, etc.).  The flow path shown in figure 3 does not appear to be along the rear face of the radial turbine is disclosed and claimed, but rather through a portion of the turbine disk.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosengart 2,694,291.
	In regards to Independent Claim 1, Rosengart teaches a gas turbine engine (figure 5), comprising: a combustion section (5) including an annular swirl combustor (5 shown as annular in figure 5) having a combustor inlet (combustor inlet in figure 5 below) and a combustor outlet (combustor outlet in figure 5 below); a compressor section (26 and downstream centrifugal compressor in figure 5) including a centrifugal compressor with an impeller (compressor in figure 5 below), the impeller having a plurality of impeller vanes (at least two vanes shown in figure 5 below) and an impeller outlet disposed upstream of the combustor (compressor upstream of 5 in figure 5 below), the impeller compressing and swirling an airflow and discharging the compressed and swirled airflow from the impeller outlet into the combustor via the combustor inlet (flow arrows shown in figure 2); and a turbine section (2) including a radial turbine having a turbine air inlet in communication with the combustor outlet for receiving swirling combustion gasses from the combustor (turbine in figure 5 below), a turbine fuel inlet (at 

    PNG
    media_image1.png
    437
    568
    media_image1.png
    Greyscale

Figure 5 of Rosengart
	Regarding Dependent Claim 2, Rosengart teaches that the radial turbine is cooled by the flow of fuel flowing between the turbine fuel inlet and the turbine fuel outlet (desired result of flowing cooler fuel through line 24 within turbine in figure 5, where the fuel is cooler than the combustion gases passing through the turbine).
Dependent Claim 3, Rosengart teaches a hollow engine shaft (shaft bounding 23 in figure 5) configured to transport the flow of fuel therethrough to the turbine section (via fuel line 23 connected to line 24 in figure 5).
	Regarding Dependent Claim 4, Rosengart teaches that the turbine fuel inlet diverts the flow of fuel through a plurality of fuel passages (multiple passages 24, Col. 2, ll. 74-78) formed in a body of the radial turbine (24 extends through body of turbine as shown in figure 5 above).
	Regarding Dependent Claim 5, Rosengart teaches that the turbine fuel outlet includes a plurality of apertures at distal ends of the plurality of fuel passages (nozzle 25 at the end of each passage 24, Col. 2, ll. 74-78, where there are a plurality of passages).
	Regarding Dependent Claim 6, Rosengart teaches that the turbine fuel inlet diverts the flow along a rear face of the radial turbine (24 extends up the rear face of turbine, between the turbine and compressor as shown in figure 5 above).
	Regarding Dependent Claim 7, Rosengart teaches that the impeller and the radial turbine are structurally joined (compressor and turbine shown connected in figure 5 above).
	Regarding Dependent Claim 8, Rosengart teaches that the turbine section is positioned immediately downstream of the combustion section (turbine immediately downstream from 5 in figure 5 above).
	In regards to Independent Claim 9, Rosengart teaches a method for combusting fuel (from fuel reservoir 21) in a gas turbine engine (figure 5), comprising: compressing and swirling an airflow (with compressor in figure 5 above); directing the compressed and swirled airflow towards an annular swirl combustor (annular combustor 5) having a combustor inlet and a combustor outlet (in figure 5 above); supplying a flow of fuel (through line 23) to a rotating radial turbine via a turbine fuel inlet at a first end of the rotating radial turbine (inlet to line 24 through turbine in figure 5 above); slinging the flow of fuel into the annular swirl combustor (through outlet 25), the flow of fuel exiting from a turbine fuel outlet (25) at a second end of the rotating radial turbine (radially outer end of turbine in figure 5 above), the turbine fuel inlet and the 
	Regarding Dependent Claim 10, Rosengart teaches that the airflow is compressed and swirled by a centrifugal compressor (compressor in figure 5 above is centrifugal).
	Regarding Dependent Claim 11, Rosengart teaches transporting the flow of fuel through a hollow engine shaft (shaft bounding 23 in figure 5) to the rotating radial turbine (fuel line 24).
	Regarding Dependent Claim 12, Rosengart teaches feeding the flow of fuel through a plurality of fuel passage (multiple passages 24, Col. 2, ll. 74-78) formed in the body of the radial turbine (24 extends through body of turbine as shown in figure 5 above).
	Regarding Dependent Claim 13, Rosengart teaches feeding the flow of fuel along a rear face of the radial turbine (24 extends up the rear face of turbine, between the turbine and compressor as shown in figure 5 above).
	In regards to Independent Claim 14, Rosengart teaches a method for cooling a rotating radial turbine (turbine in figure 5 above) in a gas turbine engine (figure 5), comprising: supplying a flow of fuel (through line 23) to a rotating radial turbine via a turbine fuel inlet at a first end of the rotating radial turbine (inlet to line 24 through turbine in figure 5 above); directing the flow of fuel through a turbine cooling path (line 24) defined along at least one surface of the radial turbine (surface of turbine adjacent to 24) between the turbine fuel inlet (inlet to 24) and a 
	Regarding Dependent Claim 15, Rosengart teaches transporting the flow of fuel through a hollow engine shaft (shaft bounding 23 in figure 5) to the rotating radial turbine (fuel line 24).
	Regarding Dependent Claim 16, Rosengart teaches feeding the flow of fuel through a plurality of fuel passage (multiple passages 24, Col. 2, ll. 74-78) formed in the body of the radial turbine (24 extends through body of turbine as shown in figure 5 above).
	Regarding Dependent Claim 17, Rosengart teaches feeding the flow of fuel along a rear face of the radial turbine (24 extends up the rear face of turbine, between the turbine and compressor as shown in figure 5 above).

Response to Arguments
Applicant’s arguments with respect to the drawings and the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741